Name: Commission Regulation (EC) No 1014/97 of 5 June 1997 concerning the stopping of fishing for saithe by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 No L 148/4 EN Official Journal of the European Communities 6. 6. 97 COMMISSION REGULATION (EC) No 1014/97 of 5 June 1997 concerning the stopping of fishing for saithe by vessels flying the flag of France has prohibited fishing for this stock as from 12 May 1997; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as last amended by Regulation (EC) No 686/97 (2), and in par ­ ticular Article 21 (3) thereof, Whereas Council Regulation (EC) No 392/97 of 20 December 1996 allocating, for 1997, certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for saithe quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of saithe in the waters of ICES division I, II a and b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France have reached the quota allocated for 1997; whereas France HAS ADOPTED THIS REGULATION: Article 1 Catches of saithe in the waters of ICES division I , II a and b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1997 . Fishing for saithe in the waters of ICES division I , II a and b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 12 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1997. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1 993, p . 1 . I1) OJ No L 102, 19 . 4. 1997, p. 1 . 1 OJ No L 66, 6 . 3 . 1997, p . 57.